IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1934
                             Filed November 17, 2022


DAVID KNAEBLE,
     Petitioner-Appellant,

vs.

JOHN DEERE DUBUQUE WORKS,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      David Knaeble appeals from a district court order affirming the Iowa

Workers’ Compensation Commission’s award of disability benefits. AFFIRMED.




      Zeke R. McCartney and Mark J. Sullivan of Reynolds & Kenline, L.L.P.,

Dubuque, for appellant.

      Dirk J. Hamel of Gilloon, Wright & Hamel, P.C., Dubuque, for appellee.




      Heard by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       This appeal from a workers’ compensation decision raises issues relating

to an award for successive disabilities.

       David Knaeble sustained three employment-related injuries while working

for John Deere Dubuque Works of Deere & Company: one to his right leg and left

foot in 2014, a second to his hands and finger in 2017, and a third to his shoulder

also in 2017. He filed three petitions for workers’ compensation benefits.

       On the first petition, a deputy commissioner assigned Knaeble thirty-percent

industrial disability. See generally Knaeble v. John Deere Dubuque Works, Iowa

Workers’ Comp. Comm’n No. 5055713, 2019 WL 6358888, at *1 (Sept. 20, 2019).

The record reveals no appeal of that decision.

       The second petition named the Second Injury Fund of Iowa and John Deere

as defendants. See Iowa Code § 85.64 (2017). That petition was consolidated

with the third petition. A deputy commissioner determined Knaeble’s industrial loss

for the first and second injuries was eighty-five percent and the industrial loss for

the third injury was five percent. The deputy initially determined the industrial

disability for all three injuries was ninety-two percent. See Knaeble v. John Deere

Dubuque Works, Iowa Workers’ Comp. Comm’n Nos. 5066463, 5066464, 2020

WL 8297395, at *10 (Nov. 30, 2020). On rehearing, the deputy clarified that the

ninety-two percent figure was a “reduction in earning capacity” based on “the

combined disability of claimant’s” 2014 leg injury “and his left shoulder” injury. Id.

The deputy also clarified the credit owing to John Deere for previously paid

benefits. Id.
                                           3


       On intra-agency appeal, the commissioner declined to revisit the deputy’s

eighty-five percent industrial disability determination for the first two injuries. That

award was to be paid by the Second Injury Fund. See Knaeble v. John Deere

Dubuque Works, Iowa Workers’ Comp. Comm’n Nos. 5066463, 5066464, 2021

WL 2624582, at *3 (May 10, 2021). As for the ninety-two percent figure, the

commissioner noted that the deputy “did not specifically set forth how she arrived

at” that figure.   Id.   After surmising she used a specified methodology that

incorporated the eighty-five percent industrial disability determination, the

commissioner stated:

       [T]hough [Knaeble’s] combined industrial disability may have been
       92 percent after his left shoulder injury, claimant’s left shoulder injury
       only caused an additional five percent loss of earning capacity.
       Thus, without a credit or accounting for the 85 percent industrial
       disability caused by the two qualifying members, claimant is
       receiving the 85 percent industrial disability award twice—once from
       the Fund in the 85 percent award and once from Deere in the 92
       percent award. As such, an award of 85 percent industrial disability
       from the Fund and an award of 92 percent industrial disability from
       John Deere results in a double recovery. . . .
               . . . To avoid such a double recovery in this case, I find Deere
       is responsible only for a five percent loss of earning capacity as a
       result of the left shoulder injury . . . .
               . . . I find Deere is responsible for a combined disability of 35
       percent.        The deputy commissioner’s finding that Deere is
       responsible for a combined 92 percent disability is therefore
       modified.

Id. at *5–6. On judicial review, the district court affirmed the commissioner’s

decision. Knaeble appealed.

       Successive disabilities are governed by Iowa Code section 85.34(7) (2017).

The version in effect at the time of Knaeble’s injury stated in pertinent part:

             (1) If an injured employee has a preexisting disability that was
       caused by a prior injury arising out of and in the course of
       employment with the same employer, and the preexisting disability
                                           4


         was compensable under the same paragraph of subsection 2 as the
         employee’s present injury, the employer is liable for the combined
         disability that is caused by the injuries, measured in relation to the
         employee’s condition immediately prior to the first injury. In this
         instance, the employer’s liability for the combined disability shall be
         considered to be already partially satisfied to the extent of the
         percentage of disability for which the employee was previously
         compensated by the employer.
                 (2) If, however, an employer is liable to an employee for a
         combined disability that is payable under subsection 2, paragraph
         “u”, and the employee has a preexisting disability that causes the
         employee’s earnings to be less at the time of the present injury than
         if the prior injury had not occurred, the employer’s liability for the
         combined disability shall be considered to be already partially
         satisfied to the extent of the percentage of disability for which the
         employee was previously compensated by the employer minus the
         percentage that the employee’s earnings are less at the time of the
         present injury than if the prior injury had not occurred.

Iowa Code § 85.34(7)(b). Iowa Code section 85.34(2)(u), in turn, stated:

                 In all cases of permanent partial disability other than those
         hereinabove described or referred to in paragraphs “a” through “t”
         hereof, the compensation shall be paid during the number of weeks
         in relation to five hundred weeks as the reduction in the employee’s
         earning capacity caused by the disability bears in relation to the
         earning capacity that the employee possessed when the injury
         occurred.

         Knaeble argues the commissioner “grossly under compensate[d]” him “for

his successive injuries.” He asserts, “The plain language of section 85.34(7)(b)(1)

limits its application to successive disabilities with the same employer

compensable under the same paragraph of [section] 85.34(2).” In his view, the

deputy correctly applied the provision to find that his 2014 injury and 2017 shoulder

injury    resulted   in   ninety-two-percent   industrial   disability,   whereas   the

commissioner incorrectly applied the provision by “simply adding” five percent for

the shoulder injury “to the 30% previously awarded for the . . . 2014 injury.”
                                             5


       Knaeble’s argument is facially appealing. But the issue is not whether the

2014 injury and the 2017 shoulder injury were both compensable under

section 85.34(2) but the effect of the intervening 2017 hand/finger injury. The

commissioner essentially determined the deputy’s ninety-two percent industrial

disability figure—even if it putatively encompassed only the leg and shoulder

injuries—had to account for the reduced use of Knaeble’s hands and finger. In

other words, the deputy could not ignore the loss of earning capacity associated

with the hand/finger injury in assessing the later shoulder injury. Because Knaeble

was compensated for the hand/finger injury through the Second Injury Fund by

virtue of the eighty-five-percent industrial disability finding, the commissioner

determined the ninety-two-percent finding would result in double-recovery. See

Warren Props. v. Stewart, 864 N.W.2d 307, 315–16 (Iowa 2015) (“When a

successive injury increases a preexisting permanent disability to the body as a

whole, the benefits provided for the successive injury must not include a double

recovery for the first disability or a double reduction for the first disability.”).

       We conclude the commissioner did not err in interpreting Iowa Code

section 85.34. See Roberts Dairy v. Billick, 861 N.W.2d 814, 817 (Iowa 2015)

(stating “the legislature did not clearly vest the commissioner with authority to

interpret the subsections of Iowa Code section 85.34 at issue in this case” and,

“[a]ccordingly, our review of the commissioner’s interpretation . . . is for correction

of errors at law” (final alteration in original) (citation omitted)).          As for the

commissioner’s application of law to fact, we are persuaded the determination that

“an award of 85 percent industrial disability from the Fund and an award of 92

percent industrial disability from John Deere results in a double recovery” was not
                                              6


irrational, illogical, or wholly unjustifiable. See Neal v. Annett Holdings, Inc., 814

N.W.2d 512, 526 (Iowa 2012) (“Because the challenge to the agency’s industrial

disability determination challenges the agency’s application of law to facts, we will

not disrupt the agency’s decision unless it is “irrational, illogical, or wholly

unjustifiable.”).

       We turn to the credit granted John Deere. The commissioner subtracted

“the percentage of industrial disability attributable to the first [] injury (30 percent)

from [Knaeble’s] combined industrial disability after his left shoulder injury (35

percent)” and concluded Knaeble was “due an additional five percent of industrial

disability.” Knaeble argues, “The Commissioner realized that he could not give the

employer credit for the award on the Second Injury Fund claim” and, for that

reason, “substantially reduced the amount of the industrial disability awarded by

the deputy.” In his view, Deere was “not entitled to credit for any payments for the

scheduled member injury to the bilateral upper extremities, nor [was] it entitled to

any credit for the compensation that the Fund paid under Iowa Code § 85.64.”

Again, Knaeble’s argument carries some appeal.               But the commissioner’s

understandable concern with double-recovery as proscribed by Warren Properties

leads us to conclude the commissioner’s application of law to fact was not

irrational, illogical, or wholly unjustifiable.

       Finally, Knaeble contends the commissioner’s “award of just 35% industrial

disability for the [] 2017 left shoulder injury is inadequate and not supported by

substantial evidence.”       To be clear, the commissioner affirmed the deputy

commissioner’s finding that the left shoulder injury resulted in five—rather than

thirty-five—percent industrial disability.        The commissioner then determined
                                          7


Knaeble sustained “combined disability of 35 percent,” calculated by taking “30

percent for the prior 2014 injury and an additional five percent for the left shoulder

injury.”   We read Knaeble’s argument as a challenge to the commissioner’s

combined industrial disability figure of thirty-five percent.      “[W]e accept the

commissioner’s factual findings when supported by substantial evidence. See

Chavez v. MS Tech. LLC, 972 N.W.2d 662, 666 (Iowa 2022) (citation omitted); see

also Warren Props., 864 N.W.2d at 311 (“We are bound by the agency’s findings

of fact unless they are not supported by substantial evidence.”). Suffice it to say,

that figure is supported by substantial evidence. See Mike Brooks, Inc. v. House,

843 N.W.2d 865, 889 (Iowa 2014).

       AFFIRMED.